Title: Orders, 5–9 August 1756
From: Washington, George
To: 



Bedford.
[5, 6, 7, 8, 9 August 1756]Winchester: Thursday, August 5, 1756.


 

Colchester.
Winchester: Friday, August 6, 1756.

Joseph Perry was discharged for another in his lieu.
 

Dorset.
Winchester: Saturday, 7th of August, 1756.

As every method hitherto practised has been found ineffectual to restrain the paltry tippling houses and Ginn-shops in this town, from selling liquor, contrary to orders, to the Soldiers, to the Detriment of His Majestys Service, and irreparable loss of their own Health—It is hereby expressly ordered, that as many men as the Tents will contain, do immediately encamp; and all the rest, except those in the Hospital, be on monday, new quartered upon Brinker, Heath and Lemon; who are charged not

to sell more than a reasonable quantity of liquor, and at reasonable rates to each man per day—as they will answer the contrary. And any Soldier or Draught who is found drinking in any of the other houses, or who is known to purchase, by direct or indirect means, any liquor from other places; or who shall be found ever going into, or sitting down in any of the other houses, without giving a sufficient excuse why he did so—shall immediately receive 50 lashes, without the benefit of a Court-martial—And all the Officers are strictly required to see all these Orders strictly complied with. It appearing by the Returns, that there are many more women drawing provisions than what are necessary—It is hereby ordered, that only twelve be allowed provisions; and those to wash and cook for the men—or be struck out of the return, and no provisions be allowed them.
As there appears to be no immediate danger, the Guard for the ease of the Soldiers, is to be reduced to a Sergeant and twelve; who are to mount at the usual time of retreat-beating. As this will afford great relief to the workmen, it is expected they will continue longer at their work in the evening, and turn out earlier in the morning—And, as an encouragement to them to behave well, and to attend diligently to their Duty, the Colonel promises to give them, so long as they deserve it, four gallons of rum, made into punch, every day. And the Officer of the Day, who is to give close attention to the work during his tour of duty; is to see that they have it: and also to see that the working-tools are brought and lodged every night at the Guard-house.
The Militia of the several Counties that are now in town, are to be immediately discharged.
 

Epsom.
Winchester: Sunday, August 8th 1756.

Colonel Washington requests it once more of the Officers who review their men, to be very particular that none of their ammunition is wanting; as there are frequent complaints of deficiences, notwithstanding they were completed last week: and suspect it is wasted by means of the Soldiers firing in the woods. Therefore, the first that is found discharging his piece either at marks or game, shall be most severaly punished; beside paying for the ammunition exhausted or carelessly lost.
Notwithstanding there have been orders given that no man should cut off his hair, yet the Colonel has observed that some

of them have acted contrary to these Orders—He desires the officers will take notice of those persons, and confine them. His Honor Governor Dinwiddie has been pleased to appoint Lieutenant John McNiel Captain-Lieutenant in the Virginia Regiment, whereof George Washington Esquire is Colonel; and to be obeyed as such. All orders relating to the men, to be read to them in the presence of an officer.
 

Farnham.
Winchester: Monday, August 9, 1756.


